TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00165-CV




 
 
Jessica Wischer, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE County
  Court at Law No. 1 OF Williamson COUNTY, 
NO. 01-595-FC1,
  The Honorable Suzanne Brooks, JUDGE
  PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellant Jessica Wischer filed her notice of appeal on March
  22, 2012.  The appellate record
  was complete May 1, 2012,
  making appellant=s brief
  due May 21, 2012.  On May
  18, 2012, counsel for appellant filed a motion for extension of time
  to file his brief.  
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order counsel to file
  appellant=s brief
  no later than June 11, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt
  of court.
It is ordered on May 22, 2012.
 
Before Chief
  Justice Jones, Justices Pemberton and Rose